COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                            CONTINUING ORDER OF ABATEMENT
Appellate Case:        No. 01-11-00597-CR, Remi Chidi Nwaogu v. The State of Texas
Trial Court Case:      No. 1285509 in the 176th District Court of Harris County, Texas

       Appellant has filed a motion to substitute counsel. He requests that attorney Augustin T.
Pink be permitted “to substitute and replace” appointed counsel, Joseph Salahab, on appeal. On
January 19, 2012, we abated this appeal and remanded the case for the trial court to conduct a
hearing regarding the motion to substitute counsel.

       Prior to that, the Court had abated the related case, appellate cause number
01-11-00598-CR, trial court cause number 1285510, for the trial court to conduct a hearing on the
motion to substitute filed in that case and to make certain determinations with respect to
appellant’s counsel. The trial court held the hearing in that case on January 6, 2012. We
received the clerk’s record and reporter’s record from that hearing containing the trial court’s
ruling permitting retained counsel, Augustin Pink, to substitute for appointed counsel, Joseph
Salahab, and containing the requested findings and conclusions supporting that ruling.

       To date, we have not received a record of a hearing on the motion to substitute in this case.
There appears to be some confusion with respect to what course of action needs to occur in this
case. Accordingly, for purposes of clarity and judicial economy the following is ordered:

       In lieu of a hearing in this case on the motion to substitute counsel, the trial
       court may, if it finds it appropriate, sign an order stating that it adopts its
       ruling regarding the motion to substitute counsel and its oral findings and
       conclusions made at the January 6, 2012 hearing in the related case (appellate
       cause number 01-11-00598-CR, trial court cause number 1285510).

        If the trial court determines such order to be appropriate, the trial court’s order adopting its
ruling on the motion to substitute and its findings and conclusions shall be sent to this Court no
later than August 13, 2012 in a supplemental clerk’s record.

       The appeal remains abated. The appeal will be reinstated on this Court’s active docket
when the trial court’s order regarding the motion to substitute is filed in this Court.

       It is so ORDERED.

Justice’s signature: /s/ Justice Laura C. Higley
                     Acting individually

Date: July 16, 2012